It was then proved that several days after the prisoner was committed to jail, he of his own voluntary motion requested the jailer to send for Smith, stating that he wished to disclose to him the names of certain persons who had been concerned in and advised the commission of the burglary. Smith came, and after the prisoner had stated his accomplices' names, Smith *Page 155 
asked him how he got the door open, in answer to which he described the manner of opening the door, and stated other circumstances tending to establish his guilt, many of which were confirmed by the testimony of other witnesses.
These latter confessions the court received and left to the jury, who found the prisoner guilty; and a new trial being refused and judgment pronounced, the prisoner appealed.
I think it would be unsafe to extend the admission of confessions in evidence against a prisoner further than a course of approved adjudications warrant. The true rule is that a confession cannot be received in evidence where the defendant has been influenced by any threat or promise; for, as it has been justly remarked, the mind, under the pressure of calamity, is prone to acknowledge, indiscriminately, a falsehood or a truth, as different agitations may prevail; and therefore a confession obtained by the slightest emotions of hope or fear ought to be rejected. Here the prisoner was told him confession could not be given in evidence on account of his being in custody, and that he had better tell the whole truth; and further, that as he had better tell the whole truth; and further that as he was a young man, it would be to his credit hereafter. Some confession was made under the immediate influence of the motives thus presented to him. Two or three days afterwards, without any immediate influence being exercised over him, he made a fuller confession, but it is impossible to say that the latter was voluntary, for it may have been the result of the hope first held out to him and before it is admitted, the court ought to be thoroughly satisfied that it was voluntary.
There ought to be a new trial.